COXE, Circuit Judge
(dissenting). I think the sole cause of the collision was the erratic and wholly unexpected conduct of the Gladiator. The Transfer was coming up the river against a strong ebb tide, with two car floats, one on each side. She had every reason to expect that the Gladiator was intending to make a landing at the Long Island City dock. She could not foresee that the wheelsman had been knocked senseless by the Gladiator’s collision with the dock. As soon as the master of the Transfer saw that the Gladiator was backing a-way from the dock into the river he blew one whistle and slowed" down. Soon afterwards he blew a second whistle and stopped. As the Gladiator still kept on backing on a circular course it became apparent that something was wrong and the Transfer then blew an alarm and reversed her engine. What more could she do? The presumption was that the Gladiator was properly manned and was otherwise in a condition to navigate intelligently. The Transfer was justified in relying upon this presumption, at least until the contrary clearly appeared. When it became apparent that the Gladiator was not'under control, the Transfer did all that could be done in the circumstances, namely, give an alarm signal and back. It must be remembered that only a brief period intervened between the time, when the Transfer had reason to apprehend a collision and the time the vessels came together. It was then a question of seconds and a case of in extremis. The Transfer did all that could be done, but even if she made an error in such circumstances it cannot be imputed to her as a fault. The conduct of the Gladiator fully accounts for the collision. No one was at the wheel and she was running wild. No navigator, however capable and prudent, could anticipate such an extraordinary condition. The moment it was perceived that the Gladiator was not under control the Transfer did all in her power to avoid the collision. I think the decree should be affirmed with costs.